Citation Nr: 1508064	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  07-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from May 16, 2004 to October 2, 2006.

2. Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.  

This case comes to the Board of Veterans' Appeals (Board ) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent disability rating, effective May 16, 2004.  This matter was remanded in February 2013 by the Board for additional development.  By way of a January 2014 Board decision, an increased rating for PTSD (70 percent) was awarded and an effective date of October 3, 2006 was assigned.  An increased rating in excess of 30 percent was denied for the period from May 16, 2004 to October 2, 2006.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  A Joint Motion for Partial Remand (JMR) was filed by the parties arguing that the Board erred in not adequately providing rationale for why the October 3, 2006 effective date was selected for the increased rating assignment of 70 percent.  Also, the parties argued that the Board decision did not address entitlement to a TDIU given the procedural requirements of VA Fast Letter 13-13 and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Court granted the motion for the JMR and remanded the matter to the Board for further development pursuant to 38 U.S.C.A. § 7252(a) only with regard to the increase rating issue involving the period from May 16, 2004 to October 2, 2006 and the TDIU issue.  The remainder of the Board's decision was not disturbed.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

From May 16, 2004 to October 2, 2006, PTSD is productive of occupational and social impairment that more nearly approximated a disability picture manifested by deficiencies in most areas; total social and occupation inadaptability is not demonstrated.


CONCLUSION OF LAW

From May 16, 2004 to October 2, 2006, PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As noted above, the Veteran's claim for a higher rating for his PTSD arises from his disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and available VA and private treatment records.  The Veteran was also afforded VA psychiatric examinations in connection to his claim.  In February 2013 this matter was initially remanded to obtain VA and Vet Center treatment records; those records have been obtained and associated with the case file.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue relating to a higher evaluation for PTSD for the appeal period in question is ready to be considered on the merits.

Law & Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the Veteran's PTSD has not significantly changed and a uniform evaluation is warranted for the period of the appeal.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  The Veteran is currently rated at 30 percent disabling for the initial rating period from May 16, 2004 (day after separation from service) to October 2, 2006.  

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  On this record, the Veteran has demonstrated GAF scores ranging from 50 to 55 for the appeal period in question.  A GAF score of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The Veteran contends that his service-connected PTSD is more severe than the 30 percent initial rating contemplates.  Specifically, he avers that prior to October 3, 2006, the Veteran should be entitled to a 70 percent rating.  See January 2015 Attorney Letter.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD most nearly approximates the 70 percent rating criteria from May 16, 2004 to October 2, 2006, thus creating an overall uniform 70 percent rating from May 16, 2004 going forward.

Initially the Board notes that by way of the January 2014 Board decision, the assignment of the 70 percent rating was based on an October 3, 2006 letter from a clinical psychologist at the Vet Center.  Based on the contents of this letter, the Board found at that time that the Veteran had deficiencies in school, social relations, thinking and mood that was sufficient to support the 70 percent rating assignment.  

As noted above, the JMR points out that the Board, in its January 2014 decision, did not sufficiently explain why the effective date of October 3, 2006 was chosen for the increase to 70 percent when the letter also suggested that a serious thought disorder as a result of repeated and chronic stress has been shown by a test given on August 2006.  The Board has reviewed the evidence of record to see if there is, in fact, a demarcation in his disability picture that would justify the October 3, 2006 effective date for the 70 percent increased rating.  We have found that there is not.  Instead, after considering the Veteran's competent and credible lay statements in his report of symptoms, and given the evidence of record, the Board finds that his PTSD presents a consistent disability picture prior to and after October 3, 2006.

A November 2005 VA examination report shows that the Veteran has been "uneasy" since returning from Iraq, especially around large crowds, noting "I have a tough time being in them."  He suffered from sleep disturbances and claimed an inability to concentrate.  He stated that he gets occasional one-week work helping to train military service members in security techniques for a private company.  He stated that during these times he is especially hypervigilant, feeling as if he has taken a stimulant, sensitive to noises and movements.  He noted that if people approach him "not frontally" it "freaks [him] out" with a feeling that "someone is going to kill [him]."  He said that this feeling is pretty constant even if the people he is with are friends or family members.  His anxiety level was reported to be high stating that since Iraq, he has felt more anxious, fidgety, and his mind racing, and easily confused, losing track of his answers to questions.  He explained his startled reaction to things which caused his adrenalin rushes.  He has panic attacks 2 to 3 times per week, feeling as if in danger.  Various things triggered these panic attacks such as a beat-up car, noise, or a glimpse of someone.  He explained that he gets intrusive memories of the traumatic event in service at varying frequencies, from weekly to twice per day with "definitely the same feeling again" of apprehension and anxiety.  He felt a decrease in his ability to be loving and close with others.  For instance, when his mother died of cancer, he said he "I don't care."  He reported nightmares once or twice per week.  He stated that while working he occasionally "blows [] up" at someone.  He "flipped out and punched a guy when he stepped on [his] foot" at a bar since leaving the military.  His GAF score was 55.  

The contents of the October 2006 Vet Center letter is consistent with and supports the symptoms noted on the November 2005 examination report.  Dr. L.D., a clinical psychologist, indicated that the Veteran began treatment for PTSD on March 2006 and continues individual psychotherapy.  His symptoms were "florid and interfering in his daily life."  He referenced a psychiatric test performed in August 2006 by which the results "describe[] the veteran as suffering from a serious thought disorder as a result of repeated and chronic stress."  He indicated that the Veteran's level of anxiety was interfering with his ability to pay attention, organize thought processes, and participate in interpersonal relationships.  He has developed a deep mistrust of others and began to isolate himself from any close relationship.  He began to develop physical symptoms that may be related to his high level of anxiety.  He stated that the Veteran was attempting to complete his education but his intrusive thoughts and anxiety interfered significantly with his attempts to pay attention in class and focus on studies.  A GAF score of 50 was assigned.  

The Board finds that based on the consistency demonstrated by the Veteran's disability picture, the October 3, 2006 effective date for the 70 percent increased rating cannot stand.  The October 2006 letter from the Vet Center psychologist primarily describes the Veteran's mental health progress starting with the March 2006 psychotherapy sessions.  The Veteran's entire history is important to consider when determining a disability rating.  The November 2005 examination report shows symptoms which are consistent with the type of symptoms that Dr. L.D. discusses in the letter.  As such, a 70 percent rating is warranted prior to October 3, 2006.

The Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  The Veteran on this record does not have delusions and hallucinations; he has not demonstrated grossly inappropriate behavior.  Although the evidence indicates some problems with impulse control in both work and social settings (i.e., "blowing up" at someone), such actions do not amount to total occupational and social impairment.  He was not a danger to himself or others, and there is no evidence that he had an inability to perform any activities of daily living.  He has not shown that he was ever disorientated to time or place or had memory loss so severe as to not recall names of relatives, his own occupation, or his own name.  Thus, the Veteran has not demonstrated symptoms that have caused total occupational and social impairment in most of the referenced areas for the 100 percent disability rating.  See Vazquez-Claudio, 713 F.3d at 116-17.

The Board is aware that the January 2015 vocational consultant's assessment report on TDIU ultimately concludes that the Veteran's service-connected PTSD as likely as not precludes his ability to secure and follow a substantially gainful occupation.  He opined that this has been the case since at least January 2005 where the Veteran tried to work but only earned poverty-level income.  He also indicated that the Veteran felt "totally emotionally defeated given that since 2005 he has attempted to 'create his own path' in the world of work but nothing has materialized . . . and now must rely totally on the good will of his father . . . ."  See January 2015 TDIU Assessment Report at 5.  This consultant also indicated that based on the GAF score of 50 assigned by Dr. L.D. (October 2006 letter), he "vocationally interpret[s] [this] to mean total unemployability."  See id. at 2.  The Board is cognizant of the difference in criteria for a 100 percent rating that is set forth by the rating schedule under DC 9411, see supra, and the requirements for entitlement to a TDIU (subject of the remand below).  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation; a 100 percent PTSD rating involves a showing of total occupational and social impairment based on enumerated symptoms.  38 C.F.R. § 4.16 (2014), cf. § 4.130, DC 9411.  Thus, marginal, sheltered, or failed employment does not necessarily equate to total occupational and social impairment.  In this regard, the January 2015 TDIU assessment report is not probative evidence showing that the Veteran's symptoms more nearly approximates total occupational and social impairment as unemployability does not equate total impairment.  

In conclusion, the Veteran does not manifest either the symptomatology or the impairment required for a 100 percent rating for the service-connected PTSD at any time from May 16, 2004 to October 2, 2006, which is the period of the appeal in question.

The Board's findings above are based on the rating schedule.  For exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the evidence shows that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, displayed by symptoms such as poor impulse control in work and social settings, inability to adapt to stressful circumstances (e.g., a work-like setting) due to his hypervigilance affecting his ability to concentrate, and his inability to establish and maintain effective relationships due to his PTSD symptoms are all contemplated by the schedular criteria.  Thus, it cannot be said that the available schedular evaluations for PTSD are inadequate.  There is a higher rating available under the diagnostic code that contemplates more serious symptoms of total impairment, but the Veteran's disability is not productive of such manifestations, as discussed above.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, as discussed above, the Veteran's symptoms have been considered in the 70 percent rating for his disability under Diagnostic Code 9411.  The Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for PTSD.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Additionally, the Board notes that there is a pending claim for entitlement to a TDIU.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009). 


ORDER

A 70 percent disability evaluation for PTSD from May 16, 2004 to October 2, 2006 is granted.


REMAND

The issue of entitlement to a TDIU is remanded herein, specifically for an AOJ issuance of a statement of a case.  

In that regard, the Board is cognizant of VA Fast Letter 13-13, which states that if a claimant has filed a notice of disagreement regarding an increased disability evaluation, but the claimant then claims entitlement to a TDIU due to the disability currently on appeal, and if the rating decision denies TDIU, then the TDIU issue is part of the pending appeal.  In such situations, VA is required to furnish the veteran with a statement of the case or supplemental statement of the case, as appropriate, so that the claimant may perfect the appeal.  See VA Fast Letter 13-13 at 6.  

As indicated by the JMR, the Veteran submitted a notice of disagreement in March 2006 for his increased rating claim for PTSD, and entitlement to a TDIU was subsequently denied in a January 2012 rating decision.  Thus, the TDIU issue is part and parcel to the PTSD increased rating claim and remains pending as a statement of the case addressing this matter has not yet been furnished to the appellant, per the guidance of VA Fast Letter 13-13.  Accordingly, the Board must to remand the issue of entitlement to a TDIU to the AOJ so that the Veteran and his representative may be provided with the appropriate statement of the case, in compliance with VA Fast Letter 13-13.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this matter only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should provide the appropriate statement of the case to the Veteran and his representative addressing the issue of entitlement to a TDIU.  The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to the aforementioned TDIU claim.  Then, only if an appeal is timely perfected with respect this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


